9. Deontological questions related to companies' management (
Before the vote:
Madam President, in anticipation of your calling the next vote on the Lehne report on deontology, may I please ask why this vote is being taken? It was due for debate last night under catch-the-eye. That was cancelled, so here we are voting on something which has not been debated, although it does not say so. For your information, Madam President, when this came before the Employment Committee a short while ago, nobody on that committee knew what deontology meant until I tried to explain it to them - not even the Chair! I think it is highly improper, therefore, to take a vote on this unknown, undebated motion.
I can tell you that it was debated in the Committee on Legal Affairs, from whence it comes, and it has been through all the proper procedures, so I intend to proceed with the vote.